Citation Nr: 1546361	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability related to scoliosis.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, for an additional left leg neurological disability as a result of VA treatment.
 
3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, for an additional genitourinary disability as a result of VA treatment.
 
4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, for an additional heart disability as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R. L.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1976.

This case comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In May 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2011, the Veteran testified at a Board hearing by videoconference.

In March 2012, the Board remanded all issues on appeal for further development.  In a September 2013 decision, the Board denied service connection for a lumbar spine disability and remanded the other issues for compliance with the prior remand directives.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a March 2015 memorandum decision, the Court affirmed the Board denial of entitlement to service connection for a lumbar spine disability as due to an in-service injury, but remanded the issue of entitlement to service connection for a lumbar spine disability as related to scoliosis.

The Board notes that this case was returned to the Board by the Court.  The record shows that the Agency of Original Jurisdiction (AOJ) is working on the claims for compensation benefits pursuant to 38 U.S.C.A. § 1151 that were remanded by the Board in September 2013.  Therefore, the Board requests that the action requested in the September 2013 remand be completed.


REMAND

The Board finds that the record reasonably raises a claim for service connection for a lumbar spine disability as related to scoliosis.  As it represents another theory of entitlement to service connection for a lumbar spine disability, the Board will take jurisdiction over that aspect of the claim.  As the Court affirmed the Board's denial of the claim for service connection for a lumbar spine disability as due to an in-service injury, the remaining issue is limited to that of entitlement to service connection for a lumbar spine disability as related to scoliosis.

At a November 1973 enlistment examination, the Veteran did not indicate whether he had any recurrent back pain but evaluation of the spine was normal.  In February 1974, he slipped on a wet floor and hit his back on a trash can.  X-rays revealed spina bifida occulta at S1, but no evidence of acute injury.  Health records dated in May 1974, February 1975, March 1975, and July 1975 show complaints of low back pain.  A February 1975 X-ray showed that the spine was within normal limits.  A July 1975 X-ray showed slight scoliosis to the side.  At an April 1976 separation examination, he reported a history of recurrent back pain but evaluation of the spine was normal.  

After service, an October 1988 private X-ray showed mild degenerative disc disease at L4-L5 and mild levoscoliosis.  A November 2001 VA hospital discharge summary notes that physical examination at admission showed significant lateral shift with scoliosis on standing that resolved when lying down and a discharge diagnosis of rehabilitation for postural abnormality.  

The Board finds that the Veteran should be provided a VA examination to ascertain whether scoliosis existed prior to service and, if so, whether it was aggravated by service, or whether it is a congenital of development defect.  The Board also observes that service connection for congenital or developmental defects is prohibited unless the congenital or developmental defect was subjected to a superimposed disease or injury which created additional disability.  38 C.F.R. § 3.303(c) (2015); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  An opinion on whether any event of service created additional disability of scoliosis should also be obtained.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through January 2013.  Thus, any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records since January 2013.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of scoliosis.  Any indicated studies should be performed.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  The examiner should provide the following opinions: 

(a)  Does the Veteran have scoliosis which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that the preexisting scoliosis was not aggravated during active service?  If the scoliosis underwent any increase in disability, was that increase due to the natural progress of the disorder?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had scoliosis that preexisted entrance to active service.

(b)  If the Veteran's scoliosis is not found to clearly and unmistakably exist prior to active service, is it at least as likely as not (50 percent or greater probability) that scoliosis is related to active service, to include the documented fall.

(c)  Is the Veteran's scoliosis a congenital or developmental defect?  If so, was the scoliosis subjected to a superimposed injury in active service that created additional disability?

3.  Complete the development requested in the September 2013 Board remand regarding the claims for benefits pursuant to 38 U.S.C.A. § 1151.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

